Citation Nr: 1449045	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney



INTRODUCTION

The Veteran served on active duty from October 1981 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 
 
A Decision Review Officer (DRO) hearing was held in October 2009, and the transcript is of record.  In November 2010, the Veteran, through his representative, effectively withdrew his request for a Board hearing.  See 38 C.F.R. § 20.702(d).

Also, in May 2014, the Veteran provided a waiver of consideration of new evidence submitted to the Board, not considered by the RO in the first instance.  See 38 C.F.R. §§ 19.9, 20.1304(c).


FINDINGS OF FACT

1.  Left ear hearing loss for VA purposes was not noted on the Veteran's entrance into active service.
  
2.  The Veteran's current left ear hearing loss disability was caused by acoustic trauma sustained during his active service.

3.  Right ear hearing loss was noted on the Veteran's entrance into active service, but was shown to have been aggravated during his active service.

4.   Tinnitus began during service and has continued to the present time.





CONCLUSIONS OF LAW

1.  The criteria for service connection of left ear hearing loss have been met.  38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.385 (2014).

2.  The criteria for service aggravation of right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2014).

3.  The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Hearing Loss

During the DRO hearing in October 2009, the Veteran urged that, although he first noticed difficulty hearing after service, his current hearing loss is nonetheless related to acoustic trauma sustained during military service.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz.) is 40 decibels (dB.) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz. are 26 dB. or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

Private treatment reports from October 1987 and April 1988 document hearing impairment.  Additionally, April 2008 VA examination and private treatment records dated April 2013 both establish current hearing loss disability for VA purposes, in satisfaction of the first element of service connection.  

With regard to military sources of noise, the Veteran describes exposure to F-4 jet engines in 1983, while working with Radar Approach Control (RAPCON) which placed him in close proximity to the runway.  The Veteran's DD-214 identifies a military occupational specialty of air traffic control operator.  Furthermore, service treatment records contain a January 1983 Reference Audiogram that identifies exposure in noise duties and indicates that no hearing prophylaxis was utilized.  The Board finds the Veteran's description of events consistent with the circumstances of his service and credible.  38 U.S.C.A. § 1154.

Service treatment records contain a May 1981 Report of Medical Examination upon entry into the military that reveals the following hearing acuity:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
40
LEFT
15
10
10
10
30

A November 1984 Hearing Conservation Data form shows the following audiometric test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
40
LEFT
10
15
15
20
40

The last hearing test in the service treatment records, from a December 1985 Hearing Conservation Data form, shows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
30
40
LEFT
15
15
15
25
40

The Board now addresses the particular facts for each ear, in turn.

Left Ear Hearing Loss

A veteran is presumed to be sound upon entrance into service except for disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For conditions not so noted, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  Id.  

As shown above, the Veteran's Report of Examination at entrance into service does not demonstrate disabling hearing loss in the left ear, as defined by VA regulation.  While the VA examiner opines that the Veteran's disability preexisted service in light of the manifest thresholds in the higher frequencies, her clinical assessment is not clear and unmistakable evidence of preexisting left ear hearing loss.  The Veteran is, thus, presumed to have been sound as to his left ear hearing upon entrance into service.  See generally Hensley v. Brown, 5 Vet. App. 155 (1993).

Yet, as demonstrated above, the Veteran was shown to have left ear hearing loss for VA purposes during service by audiometric testing.  Hearing Conservation Data from both 1984 and 1985 show a 40 dB threshold at 4000 Hz.  Of note, this depreciation in hearing approximately coincides with the Veteran's reported noise exposure with RAPCON in 1983.  Moreover, the Veteran provided a record of private treatment from April 2013, in which a licensed audiologist opines: "It is likely that the [bilateral sensory hearing] loss is the result of noise exposure during military service in the Air Force."  This opinion is consistent with the circumstances of the Veteran's service.  Therefore, all three elements are established, and, as the preponderance of the evidence demands, service connection for left ear hearing loss is granted.

Right Ear Hearing Loss

As noted on his entrance examination, the Veteran did exhibit a 40 dB threshold at 4000 Hz for the right ear, indicative of hearing disability for VA purposes.  Taken in conjunction with the VA examiner's December 2008 opinion, the Board finds that right ear hearing loss preexisted military service and, therefore, the presumption of soundness is not implicated.

Consequently, service aggravation of the preexisting right ear hearing loss is the claim at issue, not service connection for right ear hearing loss.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The burden of proof initially rests with the claimant to show increase in severity of the disability during service.  See Wagner, 370 F.3d 1089.  Only then is the presumption of aggravation triggered, shifting the burden to the government; such burden to be met by a showing of clear and unmistakable evidence that the increase was not beyond its natural progression.  Id.

After considering all of the relevant evidence in this case, the Board is at the very least left with reasonable doubt as to whether the Veteran's right ear hearing loss permanently increased in severity during service.  

In December 2008, the VA examiner, upon review of the Veteran's service treatment records, concluded that the preexisting condition "remained stable" during military service.  Yet, the examiner's rationale seems inconsistent with the conclusion.  While generally characterizing both the earliest and the latest Hearing Conservation Data during service as indicative of "mild hearing loss", the VA examiner documented that the range of mild hearing loss expanded from 4000 Hz - 6000 Hz in 1981 to 3000 Hz - 6000 Hz in 1985.  Additionally, she identified an interceding hearing test with "mild-to-moderate hearing loss" in the right ear.  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Without substituting its own medical judgment, the Board affords this opinion little probative weight, given the conclusion and reasoning.

Importantly, the Veteran submitted a private medical opinion, dated April 2013.  Provided with otherwise unspecified hearing tests from the Veteran's military service, a licensed audiologist opined: "A review of his records indicates that his hearing worsened a significant amount while he was in the Air Force."  The private audiologist identified threshold shifts (for the worse) of at least 15 dB.  In fact, the last audiometric test in service shows a 20 dB shift at 3000 Hz, as compared to the entrance examination.  The Board finds that the evidence is at least in equipoise as to worsening of right ear hearing loss during service.   

In light of these directly conflicting medical opinions, presumably based on the same evidence, the Board resolves reasonable doubt in the Veteran's favor, as is required by law, and finds that his right ear hearing loss permanently increased in severity during active service.  It is, therefore, presumed that right ear hearing loss was aggravated by the Veteran's active service.

That presumption of aggravation can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  The clear and unmistakable evidentiary standard has been described as an onerous one.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  There is no clear and unmistakable evidence of record demonstrating that the increase in severity during service was due to the natural progress of the Veteran's right ear hearing loss.  The fact that the Veteran incurred left ear hearing loss in service under the circumstances detailed in this case is persuasive common-sense evidence of acoustic trauma sustained in the right ear, sufficient to result in additional hearing loss-a fact that cannot be so clearly and unmistakably overcome.  For these reasons, the Board finds that the appeal as to this issue must be granted.  Service connection based on permanent aggravation of the Veteran's right ear hearing loss is granted.

Tinnitus

In October 2007 and February 2009 statements, the Veteran reports noticing tinnitus during, and continuously since, service.  The Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds the Veteran competent to describe ringing in his ears and credible, as the circumstances of his military service are consistent with noise exposure (detailed above) and as the reported history has been otherwise consistent over the pendency of the claim.

Turning to the other evidence of record, the service treatment records are silent as to any complaints of ringing in the ears or diagnoses of tinnitus.  In his February 2009 statement, the Veteran explained that he had not sought treatment as he had been told the ringing would resolve.  Importantly, since tinnitus is not noted on the entrance examination, the presumption of soundness attached.

In December 2008, the VA examiner diagnosed tinnitus and opined it "may have been a result of the preexisting hearing loss."  Here again, there is no evidence of record, inclusive of the VA examiner's opinion of mere possibility, to overcome the exacting clear-and-unmistakable standard necessary to rebut the presumption of soundness-to show preexisting disability.

The Veteran submitted a private medical opinion dated April 2013, in which a licensed audiologist stated: "He has bilateral tinnitus that is also likely the result of military noise exposure in the form of jet engine noise."  The Board finds this opinion highly probative of a nexus between current disability and the Veteran's documented noise exposure in service.  Therefore, as all three elements are established, the preponderance of the evidence favors service connection for tinnitus.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for left ear hearing loss is granted.

Service aggravation of right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


